DETAILED ACTION
Receipt of Arguments/Remarks filed on July 5 2022 and the supplemental response filed August 26 2022 is acknowledged. Claims 1-13, 17, 20, 22-25, 27-31, 36 and 38-41 were/stand cancelled. Claim 32 was amended. Claims 44-47 were added.  Claims 14-16, 18-19, 21, 26, 32-35, 37 and 42-47 are pending. Claims 14-16, 18-19, 21 and 26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made with traverse in the reply filed on December 7 2021. Claims 32-35, 37 and 42-47 are directed to the elected invention.  Based on the amendments to the claims and the updated search, the species election has been expanded to include EUK-134 and M40403.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Withdrawn Rejections
The amendments filed August 26 2022 are sufficient to overcome the rejection of the claims under 35 USC 103 over Labhasetwar et al. in view of Attawia and the rejection of the claims under 35 USC 103 over Labhasetwar et al. in view of Attawia and in further view of Malfroy-Camine et al. as evidenced by Doctrow et al. The instant claims are interpreted as excluding any oxidation inhibitor that is not a small molecule from either the composition or any method step distinguishing the instant claims from Labhasetwar et al.  However, upon further consideration, a new ground(s) of rejection is made in view of Orestes et al.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 32-34, 37, 42 and 44-47 are rejected under 35 U.S.C. 103 as being unpatentable over Orestes et al. (J Physiol, 2011) in view of Attawia et al. (WO2005000283A2) and Wang et al. (Journal of Pharmacology and Experimental Therapeutics, 2004).  
Applicant Claims
	The instant application claims a method for treating pain associated with a disease of the spine in a subject in need thereof, the method comprising: injecting a pharmaceutical composition into a spinal space of the subject, the pharmaceutical composition comprising a bioabsorbable substrate and an oxidation inhibitor; wherein the substrate is capable of being absorbed when injected into the spinal space and the oxidation inhibitor is capable of triggering the subject’s anti-oxidant defenses, whereby the pain is reduced or eliminated, and wherein the only oxidation inhibitor administered in said method is a small molecule.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Orestes et al. is directed to free radical signaling underlies inhibition of Cav3.2 T-type calcium channels by nitrous oxide in the pain pathway.  Reactive oxygen species (ROS) have been implicated in a number of pathological conditions, including chronic and inflammatory pain.  Intraplantar and intrathecal application of free radical scavengers have been shown to reduce oxidative stress, inflammation and pain.  Synthetic superoxide dismutase and catalase mimetics, such as EUK-134, have been shown to prevent oxidative stress and have neuroprotective properties in ischaemic brain injury.  By minimizing the ROS level, these agents are believed to prevent the induction of stress-related gene responses (page 136, left column).  EUK-134 was made in stock solutions of 2 mg/m in saline (page 137, other drug preparations).  To test the effects of EUK-134, 5 mg of EUK was dissolved in saline.  A mouse was injected intraperitoneally with fresh EUK solution.  The effects of EUK on inflammation were quantified (page 138, left column).  EUK-134 is a synthetic manganese-containing complex with SOD and catalase activity .  It was reasoned that a SOD/catalase mimetic would significantly reduce the number of ROS present at an injury site and thus decrease inflammation and pain responses.  As expected, systemic IP injections of EUK-134 decreased inflammation and largely diminished pain responses (page 143, left column, figure 6).  
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
	While Orestes et al. teaches that EUK-134 decreases pain response, Orestes et al. does not teach delivery with a bioabsorbable substrate to treat pain associated with a disease of the spine.  However, this deficiency is cured by Attawia et al. and Wang.
	Attawia et al. is directed to a method of treating degenerative disc disease.  Claimed is a method of treating degenerative disc disease in an intervertebral disc having a nucleus pulposus, comprising transdiscally administering an effective amount of a formulation into an intervertebral disc (claim 1).  The formulation is predominantly released form a sustained delivery device (claim 11).  The formulation is administered in an amount effet to reduce pain (claim 13).  The sustained release device comprises a hydrogel (claim 47).  The sustained release device provides controlled and continuous release (claims 48-49).  The formulation comprises a high specificity antioxidant (claim 38, page 27, lines 6-15).  Antioxidants claimed include superoxide dismutase (claim 132).  Degenerative disc disease (DDD) involves the progressive degeneration of a disc.  In many instances, simply providing a single dose or even a regimen over the space of a few days may not be sufficient to resolve the DDD.  Therefore, there is a need to provide a long-term drug therapy treatment of DDD that does not require multiple injections (page 29, lines 15-22).  A sustained release device is adapted to remain within the disc for a prolonged period and slowly release the drug contained therein to the surrounding environment (page 31, lines 16-21).  The bioresorbable polymer hs  a half-life of at least one month, more preferably at least two months, and more preferably at least 6 months (page 31, lines 27-32).  
	Wang et al. is directed to a newly identified role for superoxide in inflammatory pain.  Inflammation is a key component of pain.  Although the role of superoxide in the molecular pathways that induce pain is not known, the participation of this molecule in inflammation led authors to hypothesize that superoxide is a critical mediator in nociception.  Tested was the superoxide dismutase mimetic, M40403 in models of inflammatory pain.  The results of the study reveal that superoxide is a key player in pain (page 870, left column).  The central involvement of superoxide in the induction of hyperalgesic responses was defined by administering M40403 after the inflammatory response had developed.  Intravenous injection of M40403 produced a time-released and dose-dependent inhibition of hyperalgesia (page 872, last paragraph).  It was shown that superoxide is a mediator of pain, providing an opportunity for novel pain management (page 874, last paragraph).  Figure 6 summarizes the key finding.  During tissue injury and inflammation, hyperalgesia results from a persistent state of peripheral afferent sensitization that subsequently initiates spinal sensitization through the release of the excitatory amino acid glutamate. Superoxide is formed and plays a major role in the development of pain through direct peripheral sensitization, by promoting inflammation and by favoring nitration of endogenous MnSOD in the spinal cord (pages 875-876).
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Orestes et al., Attawia et al. and Wang et al. and administer EUK-134 and/or M40403 in a method of treating the pain associated with degenerative disc disease.  One skilled in the art would have been motivated to administer either of these SOD mimetics as Orestes et al. teaches EUK-134 diminishes pain responses.  Wang et al. provides evidence that superoxide is a mediator of pain and shows that M40403, a SOD mimetic similar to EUK-134, can be utilized to inhibit hyperalgesia in the spine.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention with a reasonable expectation of success to utilize a SOD mimetic such as EUK-134 and/or M40403 to treat inflammatory pain associated with degenerative disc disease as Attawia et al. suggests that superoxide dismutase can be utilized in treating degenerative disc disorder and that transdiscally administering a formulation can be utilized to treat pain.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Orestes et al., Attawia et al. and Wang et al. and utilized a sustained release hydrogel in order to deliver the SOD mimetic.  One skilled in the art would have been motivated to utilize a sustained release hydrogel as Attawia et al. teaches that DDD involves the progressive degeneration of a disc and simply providing a single dose or even a regimen over the space of a few days may not be sufficient to resolve the DDD.  Attawia et al. teaches that long-term drug therapy treatment that does not require multiple injection is desirable.  Thus, Attawia et al. suggests proving a sustained release device to deliver the drug and that such a device can be a hydrogel.  Attawia et al. delivery for at least one month and up to six months.

Claims 32-35, 37 and 42-47 are rejected under 35 U.S.C. 103 as being unpatentable over Orestes et al. in view of Attawia et al. and Wang et al. as applied to claims 32-34, 37, 42 and 44-47 above and in further view of Doctrow et al. (Current Inorganic Chemistry, 2012, cited on PTO Form 1449)
Applicant Claims
	The instant application claims the oxidation inhibitor is EUK-207.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Orestes et al., Attawia et al. and Wang et al. are set forth above. 
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
	While Orestes et al. and Wang et al. both suggest SOD mimetics for treating pain, neither teach EUK-207.  However, this deficiency is cured by Doctrow et al. 
	Doctrow et al. is directed to salen MN complexes that are superoxide dismutase/catalase mimetics that protect the mitochondria.  Salen Mn complexes are a class of synthetic low molecular weight agents that mimic the antioxidant enzymes super oxide dismutase (SOD) and catalase (page 325, first paragraph).  Prototype salen MN complexes include EUK-134.  EUK-207 is a second generation cyclized salen MN complex that has catalytic properties equivalent to EUK-134 but was designed for greater stability and shows a longer plasma half-life in rats (page 325, paragraph bridging columns).  Various SOD mimetics are shown in table 2.  These include EUK-134, EUK-207 and M40403.
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Orestes et al., Attawia et al., Wang et al. and Doctrow et al. and utilize EUK-207 in the treatment of degenerative disc disorder.  One skilled in the art would have been motivated to EUK-207 as it is a SOD mimetic like EUK-134 and M40403 but has greater stability and longer plasma half-life as taught by Doctrow et al.  Since both Orestes et al. and Wang et al. suggest the use of SOD mimetics for treating pain, it would have been obvious to utilize other known SOD mimetics with a reasonable expectation of success.  


 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN whose telephone number is (571)270-3502. The examiner can normally be reached M-Th 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ABIGAIL VANHORN/           Primary Examiner, Art Unit 1616